This case comes to us upon a certificate of dissent. The point upon which the dissent arose is thus stated in the opinion of the majority of the court:
"The accident policy declared on insured John A. Getzendanner in the sum of $25 per week against bodily injuries sustained through external violent and accidental means, as follows, quoting its second clause: `Or if such injuries, independently of all other causes, shall immediately, continuously, and wholly disable and prevent the assured from performing any and every kind of duty pertaining to his occupation, the company will pay the assured the weekly indemnity before specified, during the continuance of such disability, but not exceeding fifty-two consecutive weeks.'
"The occupation of the assured was that of `visiting yards and ranches, buying and selling cattle not in transit.' During the life of the policy, about January 10, 1897, while engaged in driving a cow on horseback, the assured, his horse stumbling, fell to the ground, and, though there were then no signs of physical injury, on the first day of March following became wholly insane, and has ever since been confined in the lunatic asylum.
"According to the agreed statement of facts, whether this insanity was caused by the fall from the horse, or whether the assured `for a month or six weeks after the accident was up and about and attending to his business,' were controverted issues, upon which the testimony would have sustained a verdict either way. *Page 497 
"The fourth paragraph of the agreed statement of facts reads: `The testimony was conflicting as to whether the injuries of the assured resulting from the accident, did or did not, independently of all other causes, immediately, continuously, and wholly disable and prevent him from performing any and every kind of duty pertaining to his occupation, but there was sufficient evidence to support a verdict for either party upon this issue.'
"There was no other controverted issue of fact.
"The main contention of appellant is that the court erred in submitting the issue of total disability to the jury, the charge reading: `If you believe from the evidence that John A. Getzendanner sustained the injury alleged in plaintiff's petition through external violent and accidental causes in the manner alleged, and that such injury, independently of all other causes, immediately and continuously after such injury was sustained, disabled and prevented said John A Getzendanner from performing any and every kind of duty which was materially essential to his occupation stated in the insurance policy introduced in evidence, in a manner reasonably as effective as you believe the same would have been performed by said John A. Getzendanner if he had not sustained said injury, then you will find for the plaintiff and intervener against the defendant for the sum of twenty-five dollars per week for each and every week, not to exceed fifty-two consecutive weeks, that said John A. Getzendanner was so disabled. The word "immediately" in the sense used above and in following portions of this charge refers to the proximity of time with the alleged injury and means the same as the word "presently." The burden is upon the plaintiff and intervener to make out their case by a preponderance of the evidence, and if they have not done so, you will find for the defendant.
"`You will find for the defendant unless you believe from the evidence that the disability, if any, of John A. Getzendanner alleged in said petition immediately followed the injury, if any; or unless you believe that said injury, if any, independently of all other causes, continuously disabled and prevented said Getzendanner from performing any and every kind of duty materially essential to his occupation in a manner reasonably as effective as you believe he would have performed the same but for said injury; or unless you believe that said injury, if any, was sustained from external violent and accidental means.'"
The charge of the court was held by the court to be erroneous, but one of the judges dissented.
The case of Hooper v. The Insurance Company (4 H.  N., 546) is a leading case upon the subject of accident insurance. There, the plaintiff held a policy of the defendant company which entitled him to recover a certain sum per week in case he should receive by accident a bodily injury "of so serious a nature as to wholly disable him from following his usual business." His business was that of a solicitor. is ankle was severely sprained in an accident and he was confined to his room for some weeks, *Page 498 
being unable to get down stairs. It was conceded that he was able to receive his clients in his room and to advise them there; and yet the court held that he was "wholly disabled from pursuing his usual business," and that he was entitled to recover. The court seems to hold, that, within the meaning of the words as used in the policy, one may be "wholly disabled from pursuing his usual business." although he may be able to perform some of the functions pertaining to his occupation. It was perhaps to avoid this construction that, latterly, insurers against accidents to the person, instead of the words of the policy in the case cited or their equivalent, use the terms employed in the policy in controversy in the present case, namely, "wholly disable and prevent the assured from performing any and every kind of duty pertaining to his occupation," or words of the same import. The recent cases indicate that the latter terms are now very generally employed in accident policies of the character of that in question. Young v. Insurance Co., 80 Me. 244; Lobdill v. Aid Assn. (Minn.), 71 N.W. Rep., 696; Hohn v. Casualty Co. (Mich.), 72 N.W. Rep., 1105; Thayer v. Insurance Co. (N.H.), 41 Atl. Rep., 182; McKinley v. Insurance Co. (Iowa), 75 N.W. Rep., 670; Saveland v. Casualty Co., 67 Wis. 174. In each of the cases just cited, the language of the stipulation is the same or substantially the same as that in the policy now in controversy; and yet in each of them save two, the plaintiff was held entitled to recover, although he was not absolutely disabled to do some acts usually done by him in carrying on his occupation. In each of the two excepted cases (McKinley v. Insurance Company, and Saveland v. Casualty Company) a recovery was disallowed to the full extent of the demand made; but in these cases, under no admissible construction, could such a recovery have been properly awarded. The opinion of the Wisconsin court in the latter case, however, indicates that they were disposed to hold to a literal construction of the contract. If such be their opinion, it is, we think, opposed to the great weight of authority. But it is hardly necessary to pass upon the question discussed in either of the cases cited. The question of the correctness of the charge which has been quoted in the statement is that upon which there was a difference of opinion in the Court of Civil Appeals, and it is that question alone which we are called upon to determine; and, in our opinion, the charge under consideration is not sustained by the ruling of the court in either of those cases, or in any other to which we have been cited. To say that one who is disabled by an injury is wholly disabled to do a thing merely because he can not do it "in a manner reasonably as effective as the same would have been performed if the injury had not been sustained," seems to us a solecism in language, if it does not involve a contradiction in terms. A carpenter with a sprained finger might not be able to pursue his calling as effectively as if he had not received the injury, and, at the same time, he might be able to do without serious inconvenience ninety per cent as much work as he could have done before the accident happened. Clearly he would not be "wholly disabled and prevented from performing any and every *Page 499 
kind of duty pertaining to his occupation." And such is the case with many other physical injuries. The effectiveness of the performance may be impaired, although the injured person may not be wholly disabled to perform a duty.
The charge involves a technical error, as we think, and can only be justified upon the theory that the slightest impairment of the mental faculties wholly disables one who is engaged in buying and selling from pursuing his avocation. Such, however, is not the fact; for there are infinite gradations in mental deterioration, and it is a matter of common knowledge that persons with some degree of cerebral disturbance may continue to prosecute, with reasonable efficiency, a business which requires the exercise of judgment and discretion.
Our conclusion is that the majority of the court correctly held that there was error in the charge, and our opinion will be so certified.
Affirmed.